Case: 20-30156     Document: 00515609873         Page: 1     Date Filed: 10/21/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 21, 2020
                                  No. 20-30156
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Donald Ray Magee, Jr.,

                                                           Plaintiff—Appellant,

                                       versus

   James LeBlanc; Robert C. Tanner; Harold Harrell;
   Johnny Johnson,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-13149


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Appellant Donald Magee appeals the district court’s order remanding
   this case to state court. Because we lack appellate jurisdiction to review the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30156    Document: 00515609873         Page: 2   Date Filed: 10/21/2020




                                 No. 20-30156


   district court’s remand order under 28 U.S.C. § 1447, Shoemaker v.
   Shoemaker, 379 F. App’x 332, 333 (5th Cir. 2010), we DISMISS the appeal.




                                      2